Citation Nr: 9926945	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  94-20 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for ulcerative colitis.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
December 1972, from April 1973 to November 1981, and from 
November 1990 to April 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

In September 1991, the RO denied the claims of entitlement to 
service connection for hypertension and ulcerative colitis.  
At the same time, the RO granted service connection for a 
right foot condition.  The veteran has perfected appeals of 
the denials of service connection for hypertension and 
ulcerative colitis.  

The issues on appeal were originally before the Board in May 
1997 at which time they were remanded in order to determine 
who the veteran's representative is.  


FINDING OF FACT

The claims of entitlement to service connection for 
hypertension and for ulcerative colitis are not supported by 
cognizable evidence showing that the claims are plausible or 
capable of substantiation.  


CONCLUSION OF LAW

The claims for service connection for hypertension and 
ulcerative colitis are not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records from the veteran's 
first two periods of active duty show diastolic blood 
pressure for the period from November 1969 to November 1981 
ranged from 60 to 98 with the majority of in-service readings 
being lower than 90.  A  July 1972 treatment record included 
the notation that the veteran had an increase in systolic 
blood pressure.  Blood pressure was recorded as 150/92.  The 
pertinent impression was "doubt true hypertension."  
Subsequent blood pressure readings recorded on four 
consecutive days in July 1972 were 150/60, 164/90, 154/88 and 
137/72.  On a Report of Medical History dated in November 
1972, the veteran indicated that he had experienced high or 
low blood pressure.  It was noted that blood pressure had 
increased in the past but was normal in November 1972.  

Hypertension and/or ulcerative colitis were not included as 
diagnoses on in-service medical examinations conducted 
November 1972, April 1973, July 1975, or July 1980. 

A November 1981 National Guard enlistment examination found 
that the veteran was healthy.  No pertinent abnormalities 
were reported.  On the Report of Medical History portion of 
this examination, the veteran denied having high or low blood 
pressure.  He also denied experiencing stomach, liver or 
intestinal trouble.  

A blood pressure reading recorded in April 1985 was 150/100.  
Physical examination conducted in January 1986 found the 
veteran's blood pressure to be 140/100 sitting, 156/90 
recumbent and 140/100 while standing.  A separate treatment 
record dated in January 1986 showed that blood pressure was 
140/98 at that time.  Blood pressure recorded in June 1988 
was 130/90.  On an emergency care and treatment record dated 
in October 1988, the veteran's blood pressure was recorded as 
140/90 sitting, 150/90 prone and 130/110 while standing.  

The report of a medical examination conducted in January 1990 
included the notation that the veteran had stable ulcerative 
colitis which was heme negative.  Blood pressure recorded at 
that time was 119/75.  On the Report of Medical History 
portion of the January 1990 examination, it was noted that he 
had essential hypertension for four years which was being 
treated with diet and exercise.  It was further noted that 
the veteran had ulcerative colitis in 1989. 

In November 1990 it was reported that the veteran had had 
ulcerative colitis for two years.  It was found that he was 
fit to be deployed to Saudi Arabia.  An April 1991 clinical 
record included the diagnosis of exacerbation of ulcerative 
colitis which had settled.  

A March 1991 treatment record included the impression of 
ulcerative colitis.  A discharge note dated in March 1991 
included the notation that the veteran had been evacuated 
from Saudi Arabia for an exacerbation of ulcerative colitis 
diagnosed four years earlier.  He responded briskly to a 
steroid burst and was on the tail end of a taper .  It was 
further noted that he was asymptomatic in March 1991 and was 
returned to duty.  The discharge diagnosis was ulcerative 
colitis.  A separate treatment record dated in March 1991 
included the notation that the veteran's blood pressure had 
increase since the previous reading.  The blood pressure was 
reported at that time as 160/104.  Other blood pressure 
readings from March 1991 were 140/108, 130/96 and 130/90.  

Increased blood pressure and a history of ulcerative colitis 
were noted on the report of the separation examination 
conducted in April 1991.  Blood pressure at that time was 
recorded as 132/110.  The veteran indicated on the Report of 
Medical History portion of the exit examination that he had 
had high or low blood pressure and also stomach, liver or 
intestinal problems.  A colitis flare was noted.  

Diastolic blood pressure for the period from November 1990 to 
April 1991 ranged from 90 to 110 with the majority of in-
service readings being higher than 90.  

A VA examination was conducted in May 1991.  The veteran 
reported that he had had his first attack of ulcerative 
colitis approximately five years prior to the examination 
when he was in the National Guard.  He further reported that 
he was sent to Saudi Arabia in November 1990.  He was 
eventually medically evacuated from Saudi Arabia due to 
ulcerative colitis.  The veteran also reported that he first 
discovered he had hypertension five years prior to the 
examination when he was being treated for ulcerative colitis.  
He had never been on medication for his hypertension.  Blood 
pressure readings were 170/120 sitting, 160/116 recumbent and 
150/120 while standing.  Physical examination revealed the 
absence of arteriovenous nicking.  The impressions from the 
examination were ulcerative colitis by history and 
hypertension.  

The transcript of a February 1992 RO hearing has been 
associated with the claims file.  The veteran testified that 
he was first diagnosed with ulcerative colitis in January 
1989 after he had participated in weekend drill with his 
National Guard unit.  Hypertension was first noted at that 
time also.  When sent to Saudi Arabia, he was taking 
medication for his ulcerative colitis which provided that he 
should avoid direct or artificial sunlight.  He was medivaced 
from Saudi Arabia as a result of his ulcerative colitis.  He 
was also treated for hypertension during the medivac.  The 
veteran had not sought treatment for his ulcerative colitis 
since his discharge from service as he could not afford it.  
He reported at the time of the hearing that the only symptoms 
he was experiencing were a lack of patience and headaches.  

VA outpatient treatment records associated with the claims 
file subsequent to April 1991 show that the veteran was 
diagnosed with ulcerative colitis.  In November 1991, a blood 
pressure reading of 157/95 was made.  Blood pressure recorded 
in December 1991 was 128/66.  In January 1992, a blood 
pressure reading of 146/105 was made.  Blood pressure 
recorded in April 1992 was 153/95.  In May 1992, a diagnosis 
of ulcerative colitis was made.  It was also noted that there 
was a history of increased blood pressure for 12 years but no 
treatment rendered.  The blood pressure had decreased after 
the veteran quit smoking.  Blood pressure in May 1992 was 
reported as 157/102.  

A June 1992 treatment record included an assessment of 
resolving flare of ulcerative colitis.  A separate treatment 
record dated in June 1992, included an assessment of history 
of ulcerative colitis with improved symptoms on Prednisone 
and also borderline hypertension.  

In August 1992, it was noted that the veteran had a history 
of ulcerative colitis beginning in 1989 with three subsequent 
flares.  The last flare was in May 1992.  An examination was 
conducted using a flexible sigmoidoscope.  The pertinent 
diagnosis was stable chronic colitis.  A colonoscopy with 
polypectomy was conducted in October 1992.  No pertinent 
abnormalities were noted.  On a separate treatment record 
dated in October 1992, the veteran's blood pressure was 
recorded 7 times in one hour.  The blood pressure readings 
ranged from a low of 139/64 to a high of 159/88.  An 
impression of stable ulcerative colitis without bloody 
drainage, weight loss or abdominal pain was made in November 
1992.  In April 1993, a current flare of ulcerative colitis 
was assessed.  In May 1993, a recent flare of ulcerative 
colitis which was largely resolved was noted.  

The report of a November 1992 VA general medical examination 
has been associated with the claims file.  It was noted that 
the veteran was first diagnosed with ulcerative colitis in 
January 1989.  Blood pressure was reported as 140/108.  The 
pertinent diagnosis was chronic ulcerative colitis controlled 
on medication with no evidence of activity based on a recent 
colonoscopy.  It was the examiner's opinion that the 
ulcerative colitis was not active at the time of the 
examination.  Hypertension was noted in the past medical 
history portion of the examination.  

Criteria

The threshold question that must be resolved with regard to 
these claims is whether the veteran has presented evidence of 
well-grounded claims.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  


An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.


In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).

In general, service connection may be presumed in the case of 
a veteran who served continuously for 90 days or more during 
a period of war, if hypertension was present to a compensable 
degree within a year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.307, 3.309 (1998).  

Diagnostic Code 7101 provides the rating criteria for 
evaluation of hypertension.  A compensable evaluation under 
this Diagnostic Code requires diastolic pressure 
predominantly 100 or more.  For purposes of Diagnostic Code 
7101, the term hypertension means diastolic blood pressure is 
predominantly 90 millimeters or more.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
or disease in line of duty.  38 U.S.C.A. § 1131, 
38 C.F.R. § 3.303.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1132, 
38 C.F.R. § 3.304(b).  

There are medical principles so universally recognized as to 
constitute clear and unmistakable proof, and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently, with 
notation or discovery during service of such residual 
conditions with no evidence of the pertinent antecedent 
active disease or injury during service the conclusion must 
be that they preexisted service.  Similarly, manifestation of 
lesions or symptoms of chronic disease from date of 
enlistment, or so close thereto that the disease could not 
have originated in so short a period will establish pre-
service existence.  38 C.F.R. § 3.303(c).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claims are well grounded; that is, that his 
claims are plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claims are possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Hypertension

Consequently, the veteran's lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for well grounded claims, Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the absence of cognizable evidence 
renders a veteran's claims not well grounded.  

The Board finds the claim of entitlement to service 
connection for hypertension to be not well-grounded.  
Hypertension was not complained of, diagnosed or treated 
during the veteran's first two periods of active duty.  While 
there were several blood pressure readings from this period 
which had diastolic pressures of 90 or more, the majority of 
the in-service readings were less than 90.  

A reading of predominantly 90 millimeters or more is required 
for a non-compensable evaluation under Diagnostic Code 7101.  
The November 1981 report of the National Guard enlistment 
examination which was conducted at the end of the veteran's 
first two tours of active duty did not reveal any pertinent 
abnormalities.  

There is no competent evidence of record demonstrating that 
the veteran had hypertension to a compensable degree within 
one year of his discharge from the first two periods of 
active duty.  The disorder was not included as a diagnosis on 
any post-service treatment records dated within one year of 
the veteran's discharge.  

Sometime subsequent to November 1982, the veteran developed 
hypertension as demonstrated by clinical records associated 
with the claims file.  Blood pressure readings recorded 
between April 1985 and November 1990 were in the 90 to 100 
millimeter range.  On a Report of Medical History dated in 
January 1990, it was noted that the veteran had essential 
hypertension for four years.  The veteran testified that he 
was first diagnosed with hypertension in January 1989.  

The Board notes the veteran was found fit for duty in Saudi 
Arabia in November 1990.  However, the Board finds the 
presumption of soundness has been rebutted by the January 
1990 Report of Medical History which noted the veteran to 
have hypertension at that time.  Additionally, the medical 
evidence of record associated with the claims file dated 
between November 1981 and November 1990 tends to show that 
the veteran's blood pressure readings during this time were 
predominantly 90 or more which meets the definition for 
hypertension under Diagnostic Code 7101.  




Thus the Board finds the veteran's hypertension was not 
present during the veteran's first two periods of active duty 
or within one year of his discharge from the first two 
periods of active duty.  The Board further finds that 
hypertension was present prior to the veteran's entry into 
active duty in November 1990.  There is no evidence of record 
linking the hypertension that the Board found was present 
prior to November 1990 back to either of the veteran's two 
periods of prior active duty.  

The veteran has not submitted any evidence demonstrating that 
his pre-existing hypertension was aggravated by his last 
period of active duty.  The blood pressure readings recorded 
within a year and a half of the veteran's last period of 
active duty are not significantly higher than the in-service 
blood pressure readings.  No opinion has been associated with 
the claims file from a competent source which demonstrates 
that the veteran's hypertension was aggravated beyond the 
normal progression of the disease.  

As there is no competent evidence of record linking 
hypertension to active duty or showing that hypertension was 
present to compensable degree within one year of discharge 
from the first two periods of active duty, and as there is no 
evidence of record demonstrating that hypertension was 
aggravated during the veteran's last period of active duty, 
the claim of entitlement to service connection for the 
disorder must be denied as not well-grounded.  

Ulcerative Colitis

The Board finds the claim of entitlement to service 
connection for ulcerative colitis must be denied as not well-
grounded.  There is no evidence of record demonstrating that 
ulcerative colitis was present during either of the veteran's 
first two periods of active duty.  There were no complaints 
of, diagnosis of or treatment for ulcerative colitis included 
in the service medical records from those time periods.  




The veteran was found to be eligible for service in Saudi 
Arabia as demonstrated by a November 1990 clinical record.  
The Board finds, however, there is competent evidence of 
record demonstrating that the veteran was first diagnosed 
with ulcerative colitis in 1989.  This was based on the 
report of the January 1990 medical examination.  The veteran 
also testified that he was first diagnosed with the disorder 
in 1989.  Based on the above, the Board finds the presumption 
of soundness has been rebutted by the findings of the January 
1990 medical examination.  The veteran's ulcerative colitis 
was present prior to his entry into his third period of 
active duty.  

There is no evidence of record demonstrating that the pre-
existing ulcerative colitis was aggravated by the veteran's 
third period of active duty.  The Board notes, the veteran 
was treated for a flare up of the disorder in 1989.  He was 
again treated for a flare of ulcerative colitis, in service, 
in March 1991.  The flare of ulcerative colitis had subsided 
at the time the May 1991 VA examination was conducted.  

The next time the veteran experienced a flare up of 
ulcerative colitis was in May 1992 as demonstrated by VA 
outpatient treatment records dated during that time period.  
Thereafter, the next time a flare up was reported was in 
April 1993.  The Board finds this evidence to be probative of 
the fact that the veteran's ulcerative colitis was not 
aggravated by the veteran's third period of active duty.  

The evidence of record demonstrates the veteran experienced a 
flare of ulcerative colitis in 1989 and approximately once 
per year thereafter beginning with the in-service flare up 
which occurred in March 1991.  The veteran has not submitted 
any evidence from a competent source which demonstrates in 
any way that the pre-existing ulcerative colitis was 
aggravated by the veteran's third period of active duty.  



The only evidence of record demonstrating that the veteran 
currently has hypertension and/or ulcerative colitis as a 
result of active duty is the veteran's own allegations and 
testimony.  The veteran, however, is a lay person.  As 
reported above, a lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The veteran's assertion that he has hypertension and/or 
ulcerative colitis as a result any incident of active duty is 
clearly beyond his competence to make.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).

As the veteran's claims for service connection for 
hypertension and ulcerative colitis are not well grounded, 
the doctrine of reasonable doubt is not applicable to his 
case.

Although the Board considered and denied the appellant's 
claims on a ground different from that of the RO, which 
denied the claims on the merits, the veteran has not been 
prejudiced by the decision.  This is because in assuming that 
the claims were well grounded, the RO accorded the appellant 
greater consideration than his claims in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claims and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeals for service connection 
for hypertension and ulcerative colitis.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish well grounded claims, and 
the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claims.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F. 3d. 1464 
(Fed. Cir. 1997).


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for hypertension and for 
ulcerative colitis, the appeals are denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

